Citation Nr: 1223383	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable disability rating prior to January 4, 2008 for right knee patellofemoral syndrome.

4.  Entitlement to an initial disability rating in excess of 10 percent from January 4, 2008 for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to July 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently transferred to the RO in New York, New York.

In September 2008, the Veteran requested a hearing before the Travel Board at the RO.  A hearing was scheduled for April 7, 2010.  The Veteran failed to appear for the hearing.

While the Veteran has been granted a rating increase for his right knee disability during the pendency of his appeal, this rating does not represent the highest possible benefit, and therefore, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues decided herein. 


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss disability for VA compensation purposes.

2.  Since his separation from service, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, with symptoms that include a history of flashbacks, sleep disturbance including nightmares, avoidance symptoms, decreased interest in activities, detachment from others, irritability, anger, and frequent dependence on alcohol to improve mood and daily existence, which result in challenges to successfully maintaining employment.  An inability to establish and maintain effective relationships, with symptoms such as suicidal ideation, obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression, spatial disorientation, neglect of personal appearance and hygiene, and/or difficulty adapting to stressful situations, have not been shown.

3.  For the period prior to January 4, 2008, the Veteran's right knee disability was characterized by extension to 0 degrees, flexion to 140 degrees with complaints of pain at rest and on motion, without objective evidence of instability or lateral subluxation.

4.  From January 4, 2008, the Veteran's right knee disability is characterized by extension to 0 degrees, flexion to 130 degrees, with an additional 10 degrees of limitation due to pain, fatigue, weakness, lack of endurance, and incoordination, with pain having the major functional impact, without objective evidence of instability or lateral subluxation.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service, and an organic disease of the nervous system is not presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 

2.  The criteria for an initial disability rating of 50 percent, and no more, for PTSD have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for an initial disability rating of 10 percent, and no more, prior to January 4, 2008 for right knee patellofemoral syndrome have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5299-5260 (2011).

4.  The criteria for a disability rating in excess of 10 percent from to January 4, 2008 for right knee patellofemoral syndrome have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5299-5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In an August 2006 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete his original claims for service connection, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  The Veteran was also provided with the required notice under Dingess/Hartman outlined above.  Thereafter, the claims were adjudicated in February 2007.

Further, the Veteran's PTSD and right knee claims on appeal are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, in this instance, no further notice is needed under the VCAA.

The Board finds that VA has complied with the VCAA notification requirement.

With respect to VA's duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that identified treatment records have been associated with the claims file.  The Veteran was afforded the opportunity to testify before the Travel Board; however, the Veteran failed to appear for the hearing.  The Veteran was afforded VA examinations on the issues decided herein, in which medical opinions were obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In his May 2007 notice of disagreement, the Veteran contends that the initial PTSD and knee examinations were inadequate.  Nevertheless, the Board finds that the examinations were adequate, in that the exams were conducted by a medical professional who solicited history from the Veteran and performed a thorough examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Veteran's written statements are of record.

In an October 2008 VA outpatient note, the Veteran reported receiving private treatment at Columbia University for his PTSD.  These medical records are not associated with the Veteran's claims file.  However, as evidenced by the November 2007 VCAA letter, the Veteran received a VA Form 21-4142 for release of medical records from non-VA medical centers.  A release for this information is not of record.  Accordingly, the Board finds that VA took the necessary steps under the VCAA to provide the Veteran with the necessary assistance in regard to any private medical records.

The Board finds that VA has complied with the VCAA assistance requirement.

Based on the foregoing reasons, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

A.  Service Connection - Bilateral Hearing Loss

Service connection for VA compensation purposes may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease diagnosed after service when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that service connection is warranted for bilateral hearing loss disability, as it is attributable to noise exposure during service.

As an initial matter, the Board notes that the Veteran had combat exposure, as evidenced by his Combat Action Ribbon.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are applicable to his statements related to events in service consistent with the circumstances, conditions, or hardships of such service.  Additionally, the contentions of in-service noise exposure are deemed consistent with the circumstances of his service, including his occupational specialty as an assault man, and thus, noise exposure is acknowledged.  See 38 U.S.C.A. § 1154(a).

Service treatment records are silent for any complaints of or treatment for in-service hearing loss.  In March 2005, the Veteran was afforded an audiogram; the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
10
5
5
0

In April 2006, the Veteran was afforded a separation audiogram; the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
5
10
10
5
5

The Board notes that there is no evidence that speech recognition scores were recorded during the Veteran's in-service audiograms.  At no point during the Veteran's active service was he shown to have bilateral hearing loss disability for VA compensation purposes.

In October 2006, the Veteran sought VA outpatient treatment, at which time he complained of hearing loss in both ears.  The examiner reported normal hearing sensitivity; word recognition for conversational speech was good.

The Veteran was afforded a VA audiological examination in November 2006, during which he complained of difficulty hearing in both ears.  He reported exposure to explosions and other firearm noise during service.  He also reported recreational noise exposure without the use of hearing protection outside of service.  The audiogram results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
20
LEFT
15
15
15
20
15

Speech recognition was 100 percent in the right ear and 96 percent in the left ear.  The examiner did not diagnose bilateral hearing loss and noted that the Veteran's hearing threshold levels were within normal limits.  Further, the Board notes that the audiometric testing results did not show that the Veteran had bilateral hearing loss disability for VA purposes.

Upon review of the entire record, the Board notes that there are no other medical records indicating that the Veteran has a diagnosis of bilateral hearing loss disability for VA purposes.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board must consider the Veteran's lay statements indicating that he has experienced hearing loss, as well as the February 2007 statement submitted by his mother noting the same.  The Veteran is certainly competent to report as to the symptoms he experiences, such as hearing difficulty, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan, supra, 451 F.3d 1331.

As previously discussed, it is acknowledged that the Veteran was exposed to acoustic trauma during service; however, there are specific requirements necessary for hearing loss to be considered a disability for VA compensation purposes.  A review of the Veteran's audiograms of record and any related examiner reports fails to show that the Veteran has current bilateral hearing loss disability under these criteria, nor did such a disability manifest within one year of his separation from active service.  38 C.F.R. § 3.385.

After a review of the entire record, the Board concludes that the preponderance of the evidence is against a finding of entitlement to service connection for bilateral hearing loss disability, absent the existence of a present disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Rating Claims

The Veteran contends that he is entitled to: (1) a higher initial evaluation for his service-connected PTSD; and (2) a higher evaluation for his service-connected right knee disability.

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD

Service connection is in effect for PTSD evaluated at 30 percent disabled under the Rating Schedule at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under these criteria, a 30 percent disability rating is appropriate where the evidence shows that PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (e.g., forgetting names, directions, and recent events).

A 50 percent disability rating encompasses PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is productive of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Upon careful review of the entire record, the Board finds that the Veteran's disability due to PTSD warrants the assignment of a 50 percent disability rating under Diagnostic Code 9411.

Post-service treatment records reflect that the Veteran received initial psychiatric treatment for his PTSD beginning in September 2006.  At that time, the Veteran reported experiencing nightmares, being easily startled, irritability, emotional numbing, sleep disturbance, avoidance of thoughts or conversations related to the trauma, and occasional depressed mood.  Socially, the Veteran reported that he lived with a friend and was not close to his family, but his relationship with his mother had improved in the past few years.  He also reported that he was employed as a bartender and was attending college.  A mental status examination performed at that time revealed the Veteran was well-groomed and cooperative.  His mood was slightly anxious, but he was friendly and well-spoken.  His affect was full, but at times incongruent (e.g., smiling while reporting PTSD symptoms).  The Veteran's speech was normal in rate and rhythm.  Insight and judgment appeared fair.  A GAF score of 51 was assigned.

The Veteran continued treatment with this provider for approximately ten months, through July 2007.  Throughout the course of treatment, the Veteran reported continuing symptoms substantially similar to those noted in his VA examinations, discussed in full below.  These symptoms included flashbacks, sleep disturbance manifest by frequent nightmares, decreased interest in activities, irritability, and being easily angered.  He reported social impairment, including difficulties in relationships of both a romantic and non-romantic nature.  On two occasions in March 2007, the Veteran reported having violent images of hurting his boss but denied any intent to act on those images.  The Veteran also reported an ongoing issue with excessive alcohol consumption.  The claims file contains numerous outpatient treatment records documenting this psychiatric treatment throughout its course.

In November 2006, the Veteran was afforded a VA psychiatric examination as part of his service connection claim.  The Veteran's claim file was reviewed in conjunction with the examination.  During the examination, the Veteran reported symptoms which included flashbacks, depressed mood, sleep disturbance manifest by nightmares and erratic sleep, avoidance of thoughts, feelings, or conversations related to the trauma, and being easily angered.  He also reported social impairment, including avoidance of people, especially crowds, feelings of detachment and estrangement from others, and difficulties relating to females.  At that time, the Veteran was employed as a bartender and server and lived with roommates.  He also reported that attending school helped with his sleep issues.

In the mental status examination report, the psychiatrist revealed that the Veteran was well-groomed and cooperative.  His mood was tired, and he had a restricted range of affect.  The Veteran's speech was normal in rate and rhythm, and he was linear, logical, and goal-directed in his thought processes.  The Veteran appeared to be alert and oriented to person, place, time, and reason for the evaluation.  Memory and concentration were good, insight and judgment were reasonable.  No psychotic symptomatology was noted.  There was no suicidal or homicidal ideation.  Psychiatric symptoms were noted as mild or transient, causing occupational and social impairment with decrease in work efficiency only during periods of significant stress.  Based upon the demonstrated symptomatology, the Veteran was assessed a GAF score of 55-60.

As previously discussed, the Veteran received psychiatric treatment with the initial provider through July 2007.  VA treatment records throughout the course of treatment demonstrate nearly identical symptoms as those reported and observed in the Veteran's two VA examinations.  In the August 2007 treatment discharge report, the provider noted significant improvement related to the Veteran's reported PTSD symptoms, including: substantial decrease in nightmares after engaging in activities related to traumas (i.e. writing, speaking publicly about traumas); decrease of sleep disturbance, irritability, and lack of interest in activities; and improvements in interpersonal relationships.  The provider noted that the Veteran engaged in and reported enjoying more social activities.  He also was able to begin a romantic relationship with a classmate and approach other women thereafter.  He experienced success in non-romantic domains as well, including several public speaking appearances and taking a trip to visit a good friend.

In December 2007, the Veteran was afforded a VA psychiatric examination to determine the severity of his service-connected PTSD.  The Veteran's claim file was reviewed in conjunction with the examination, which was performed by the same psychiatrist that performed the Veteran's November 2006 examination.  During the examination, the Veteran reported symptoms which included flashbacks, sleep disturbance manifest by nightmares and poor sleep, avoidance of thoughts, feelings, or conversations related to the trauma, irritability, outbursts of anger, and diminished interest in usual hobbies and activities.  He also reported social impairment, continuing to avoid crowds, and having feelings of detachment and estrangement from others; however, he also reported having his first steady girlfriend and getting along with his four roommates.  At that time, the Veteran reported quitting jobs, due to problems with authority figures and management.  He also reported continuing to attend college, in which he was doing well and getting good grades.

In the mental status examination report, the psychiatrist revealed that the Veteran was well-groomed and cooperative, but very guarded.  His mood was angry and anxious, and he had a restricted range of affect, making poor eye contact at times and at other times staring intently.  The Veteran's speech was normal in rate and rhythm, and he was linear, logical, and goal-directed in his thought processes.  The Veteran appeared to be alert and oriented to time, place, person, and reason for the evaluation.  Memory and concentration were good, insight and judgment were reasonable.  No psychotic symptomatology was noted, including no evidence of auditory or visual hallucinations, and no suicidal or homicidal ideation.  Psychiatric symptoms were noted as mild or transient, causing occupational and social impairment with decrease in work efficiency only during periods of significant stress.  Based upon the demonstrated symptomatology, the Veteran was assessed a GAF score of 50.

The Veteran also submitted several statements in support of his claim for a higher initial rating.  In January 2008, he submitted a statement indicating that he was concerned about his employment, fearing that he would lose his job or quit out of frustration.  He attached copies of his psychological treatment records from March 2007, which discussed frustrations and anger towards his boss at that time.  Along with that letter, the Veteran included a statement from his mother, dated February 2007, which noted the Veteran's mood swings, anger, frustration, as well as sleep disturbances and depressed mood.  An additional statement submitted by the Veteran in May 2008 reported that his impatience and irritability affected the social, academic, and occupational parts of his life.  Specifically, he reported quitting his job out of concern for becoming suddenly verbally angry or physically violent towards his boss; concern that developed from daily frustration and anger he felt towards his boss.  A May 2008 letter submitted by the Veteran's friend noted the Veteran's irritability.

Following the Veteran's relocation to New York, VA treatment records from October 2008 through July 2009 have no new complaints from the Veteran related to his PTSD treatment.  In an October 2008 outpatient note, the Veteran reported that he was receiving treatment for his PTSD and alcohol and drug issues outside the VA, at Columbia University; he stated that he did not want additional treatment at the VA in this regard.

Based on a review of the entire record, taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings, the Board finds that the Veteran's symptoms more nearly approximate a 50 percent rating, corresponding to occupational and social impairment with reduced reliability and productivity.  The Veteran has a history of flashbacks, sleep disturbance including nightmares, avoidance symptoms, decreased interest in activities, detachment from others, irritability, and anger.  Although the Veteran exhibits symptoms relative to both the 30 and 50 percent criteria, the Board specifically notes the significant challenges reported by the Veteran in successfully maintaining employment and his frequent dependence on alcohol to improve his mood and daily existence.

The Board finds that a disability rating in excess of 50 percent is not warranted for any period of the claim.  As noted above, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas.  In this case, the Veteran did demonstrate deficiencies in work.  However, he also he reported good relationships with his roommates and a close friend he visited, success at approaching women in which he was interested romantically, success at maintaining a dating relationship with a classmate, and improvements with avoidance symptoms following participation in public speaking events related to his service.  Further, the Veteran's judgment and thinking were consistently noted to be normal and logical.  His mood was noted at times as angry and anxious; however, the record does not reflect any episodes of violence during the appeal period.  Essentially, since his separation from service, the Veteran's PTSD has not been shown to be productive of an inability to establish and maintain effective relationships, with symptoms such as suicidal ideation, obsessional rituals, illogical, obscure, or irrelevant speech, near-continuous panic or depression, spatial disorientation, neglect of personal appearance and hygiene, and/or difficulty adapting to stressful situations.

The maximum 100 percent rating requires total occupational and social impairment.  VA treatment records and examinations absolutely fail to demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name.

The Board acknowledges the lower GAF score of 50 assigned at the December 2007 VA examination, compared to the GAF score of 55-60 assigned at the previous November 2006 VA examination.  In assessing the degree of psychiatric disability, GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 1994 (DSM-IV)).  However, the GAF score assigned in a case is not entirely dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case, a GAF score of 41-50 relates to serious symptoms, such as suicidal ideation and severe obsessive rituals, or any serious impairment in social, occupational, or school functioning, such as having no friends or being unable to keep a job.  Overall, the symptoms demonstrated by the Veteran fail to reflect an entire picture of behavior that is indicative of the low GAF score of 50.  As such, the Board finds the narratives contained in the VA treatment records and the VA examiner's explanations as the most probative evidence of the Veteran's psychological symptomatology. 

Accordingly, the Board concludes that the Veteran's symptomatology is consistent with a 50 percent disability rating under Diagnostic Code 9411.   As such, the Veteran is entitled to a higher initial disability rating of 50 percent for PTSD, and his appeal is granted to that extent.  The preponderance of the evidence, however, is against the assignment of a disability evaluation in excess of 50 percent.  

Right Knee

The Veteran is service-connected for right knee patellofemoral syndrome evaluated at a noncompensable disability rating prior to January 4, 2008 and a 10 percent disability rating thereafter, under the Rating Schedule at 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that the Veteran's service-connected knee disability is not specifically named in the regulations, but was selected from the part of the schedule most closely identifying the part of the body involved (Diagnostic Code 5299), and that limitation of flexion of the knee (Diagnostic Code 5260) is a residual condition. 

Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

The Board also points out that, in a precedent opinion, the VA General Counsel held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

In addition to the relevant rating criteria, when evaluating musculoskeletal disabilities, consideration is given to any functional loss experienced by the claimant due to weakness, excessive fatigability, incoordination, or pain on movement, to include that which results from repetitive use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes based on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  

The Veteran's service treatment records indicate a report of knee pain when bent for extended periods of time at his separation exam in April 2006.

The Veteran underwent a VA examination in November 2006, in which he reported that sitting increased the pain in his knee; he also noticed occasional swelling in the knee.  He stated that his knees did not buckle, lock, or give way.  On physical examination, range of motion was normal.  There was no instability.  The examiner noted tenderness on palpation of the frontal and inferior aspect of the right patella.  An x-ray showed no significant findings.  The range of motion was not additionally limited by pain or any other functional impairment after repetitive use.  The diagnosis was right knee patellofemoral syndrome.

In a letter dated February 2007, the Veteran's mother noted that the Veteran experienced some problem bending his knee, in that he had to extend the knee while sitting and driving.

In the Veteran's May 2007 notice of disagreement, the Veteran indicated that the VA examiner did not properly consider the pain he experienced related to his knee while in a sitting position.

In an August 2007 VA treatment record, the Veteran complained of continuing knee pain, becoming worse when flexed for long periods of time, and stiffness in the right knee, as well as the need to keep the car seat fully reclined and pushed back to drive without pain.  He reported the symptoms being worse with walking and relieved with decreased movement.  The treating physician found no joint instability, tenderness to palpation, or swelling.  The assessment was right knee pain, etiology likely overuse.  A December 2007 VA outpatient record shows that the Veteran called regarding right knee pain, and an x-ray was ordered.

The Veteran underwent a second VA examination in January 2008, in which he reported a constant aching, throbbing pain in the right knee which increased with physical activity and when bending the knee.  He reported stiffness in the knee when he woke in the morning and when sitting for prolonged periods of time.  He also noted that he gave up running and had difficulty concentrating in school due to the discomfort in his knee.  On physical examination, there was pain on flexion of 130 degrees.  Extension was full and without pain.  After repetitive use, there was an additional 10 degree limitation of motion on flexion with pain, fatigue, weakness, lack of endurance, and incoordination, with pain having the major functional impact.  There was no instability.  An x-ray showed no significant findings.

A February 2008 VA outpatient record noted right knee pain and a referral for rehabilitation.  In a March 2008 VA treatment record from the resulting physical therapy intake session, the Veteran reported the continuous right knee pain resulting from sitting with the knee bent for prolonged periods of time.  He reported recent onset of pain in the knee due to activities such as running and walking down stairs.  He denied any locking up, grinding, popping, or clicking with movement.  The examiner reviewed a December 2007 x-ray of the right knee, noted an unremarkable impression, and found no evidence of fractures or degenerative knee disease.

In a letter dated May 2008, the Veteran's friend of several months noted that the Veteran frequently complained about his right knee pain and that the pain affected his daily activities.  The Veteran also submitted a letter in May 2008, indicating that his right knee condition had worsened and that he was concerned of instability in his knee while performing various activities.  He also noted some limitation in flexion but found the most pain came from keeping his right leg bent.

Following the Veteran's relocation to New York, VA treatment records from October 2008 through July 2009 indicate that the Veteran was seen for complaints of bilateral knee pain.

Having considered the record, the Board finds that for the period prior to January 4, 2008, an evaluation of 10 percent for the right knee disability is warranted.  The Board notes that the initial noncompensable rating assigned is consistent with the medical evidence, including a full range of motion and lack of any functional impairment.   However, the Board also recognizes the competent and credible evidence submitted by the Veteran, outside of the VA compensation examination setting, of continuous pain in the joint while sitting and increased pain while in motion.  Further, according to 38 C.F.R. § 4.59, the intent of the rating schedule is to assign the minimum compensable evaluation under the limitation of motion codes where there is periarticular pathology of painful motion.  As such, reviewing the record as a whole, an evaluation of 10 percent is warranted for this time period, consistent with the necessary joint evaluation considerations under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  An evaluation higher than 10 percent is not warranted, as there is no evidence of limited motion or any other pathology that would meet the criteria of the next higher rating or functional impairment that would equate to such limitation.

For the period from January 4, 2008, the Veteran has been assigned a 10 percent evaluation for his right knee, based on objective findings of limitation of flexion.  The Board finds that a higher evaluation is not warranted.  The January 2008 examination report indicated limited flexion of the right knee.  A higher, 20 percent evaluation requires the functional equivalent of flexion limited to 30 degrees, which is not shown by the record.  Specifically, while the Veteran certainly complained of pain in his right knee, the evidence shows that this pain did not cause functional impairment in excess of flexion limited to 45 degrees.  The 10 percent rating considered the additional functional impairment noted after repetitive use, where there was an additional 10 degree limitation of motion on flexion with pain, fatigue, weakness, lack of endurance, and incoordination, with pain having the major functional impact.  Accordingly, a rating in excess of 10 percent is not warranted under the criteria of Diagnostic Code 5260.

The Board notes that during the time period relevant to this appeal, there has been no evidence of limitation of extension of the right knee.  As such, a separate rating under the criteria for limitation of extension under Diagnostic Code 5061 is not for application.  

Consideration has been given to other potentially applicable diagnostic codes.  Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent disability evaluation when slight, a 20 percent disability rating requires moderate impairment of the knee due to recurrent subluxation or lateral instability, while a 30 percent disability rating requires severe impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Given that neither subluxation nor lateral instability has been objectively demonstrated on any examination (despite the Veteran's lay statements to the contrary), a separate evaluation under Diagnostic Code 5257 is not warranted.

The Board has also considered whether there is any basis for assignment of a higher rating for the right knee disability under any other potentially applicable diagnostic code.  However, in the absence of any ankylosis, dislocated or removed cartilage, or any other disorder of the knee, evaluation under any other potentially applicable rating criteria is not appropriate.  

The Board recognizes that the veteran has manifested considerable subjective complaints that may appear to have much greater effect on his level of function than recognized by the schedular ratings assigned herein.  The Board, however, is restricted to an assessment of the objective manifestations of a disability that can be measured against the rating schedule.  The Board concludes that the preponderance of the evidence is against findings for a disability rating in excess of 10 percent for the Veteran's right knee disability from January 4, 2008.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected PTSD and right knee disabilities that are not encompassed by the schedular ratings assigned.  There is no objective evidence that the Veteran's service-connected disabilities present such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render application of the regular schedular standards impractical.  The symptoms reported by the Veteran are contemplated by the rating code, and the record does not reflect the Veteran missing work in excess of that already contemplated by the ratings assigned or being hospitalized frequently for his disabilities.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

(Continued on next page.)





ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to an initial disability rating of 50 percent, and no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial disability rating of 10 percent, and no more, prior to January 4, 2008 for right knee patellofemoral syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial disability rating in excess of 10 percent from to January 4, 2008 for right knee patellofemoral syndrome is denied.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


